Citation Nr: 0822066	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include on a secondary basis.

(The issues of entitlement to disability evaluations in 
excess of 10 percent for mechanical low back pain and 
degenerative disc disease of the cervical spine are addressed 
in a separate decision.) 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1967, and from February 1981 to September 1996.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO), which denied the 
benefit sought on appeal.  

In August 2006, the Board denied the veteran's secondary 
service connection claim for erectile dysfunction, and the 
veteran appealed the case to the Court.  While the case was 
pending at the Court, the VA Office of General Counsel and 
the veteran's representative filed a Joint Motion for Remand, 
requesting that the Court vacate the Board's August 2006 
decision and remand the issue for further development.  In 
March 2007, the Court granted the motion, vacated the August 
2006 decision, and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.

In June 2007, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review. 


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran's erectile dysfunction is related to 
service, or causally related to a service-connected 
disability.

CONCLUSION OF LAW

Erectile dysfunction was not incurred or aggravated in 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal were already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decisions by way of an April 2003 letter that 
fully addressed all notice elements.  That letter informed 
the veteran of what evidence was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  The 
veteran has also been advised as to how effective dates are 
assigned.  See Dingess, supra. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA and 
private medical evidence, and the veteran's contentions.  The 
veteran was afforded a VA medical examination in September 
2004 in conjunction with his service connection claim, and 
such issue was referred for an additional etiology opinion in 
August 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria and Analysis

The veteran is seeking service connection for erectile 
dysfunction.  His primary contention is that he developed 
erectile dysfunction as a result of his service-connected 
testicular disability, spermatocele.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  In order to 
establish service connection for a claimed disease or 
disability, the following must be present: (1) Medical 
evidence of a current disability; (2) Medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) Medical evidence 
of a connection between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service-connected.  When 
service connection is established for a secondary condition, 
it shall be considered a part of the original condition.  38 
C.F.R. 3.310(a) (2007).

In this case, there is objective evidence showing that the 
veteran currently has erectile dysfunction.  However, there 
is no evidence of erectile dysfunction during service.  The 
veteran's service medical records are entirely negative for 
complaints or diagnosis of erectile dysfunction.  An 
operative report dated May 11, 1995, reflects that a surgical 
procedure to treat the spermatocele was accomplished without 
complications.  The surgeon noted that care was taken to 
avoid injury or transection of the epididymis.  A follow-up 
report dated May 30, 1995 reflects that the veteran's scrotal 
incision was healing well, and that the veteran was 
asymptomatic and doing well.  As noted, erectile dysfunction 
was not diagnosed during service.  

The earliest post-service medical evidence of record 
pertaining to the veteran's erectile dysfunction is a 
December 1999 VA outpatient treatment record which reflects 
testosterone therapy.  Although a December 2000 outpatient 
examination report pertaining to the veteran's erectile 
disorder indicates a very minimal degree of ischemic 
demyelinization, i.e. nerve damage due to constriction or 
obstruction of blood loss, see Dorland's Illus. Med. 
Dictionary, 30th ed., pp. 488, 954 (2003), the report does 
not indicate a relationship between the veteran's erectile 
disorder and service.  A VA treatment record dated March 2004 
reflects that the veteran's impotence is organic, in nature.  
The report of an August 2004 VA environmental examination 
reflects that the physician was unsure of the etiology of the 
veteran's erectile disorder.  Significantly, a September 2004 
VA examiner found nothing in the veteran's claims folder, on 
objective examination, or in ultrasound findings, to support 
the veteran's contention that his erectile dysfunction is 
related to his in-service testicular disorder.  The examiner 
opined that the veteran's in-service testicular disorder is 
not the cause of the veteran's erectile dysfunction.

In June 2007, the veteran's case was referred for another 
etiology opinion.  In this regard, an August 2007 VA examiner 
reviewed the veteran's entire claims folder and specifically 
concluded that it is less likely that the veteran's erectile 
dysfunction was caused by or related to his service-connected 
PTSD, service-connected spermatocele, or other service-
connected conditions and/or treatment.  The examiner stated 
that the veteran has multiple risk factors for erectile 
dysfunction, including natural aging, hypogonadism, chemical 
abuse, multiple medications, dyslipidemia, 
hypertriglyceridemia, hypertension, and mental health issues.  
Ultimately, the examiner was unable to relate the veteran's 
erectile dysfunction to service or a service-connected 
disability without resorting to speculation.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).

In sum, there is no competent evidence of record showing that 
the veteran exhibited erectile dysfunction in service, or 
that the veteran's post-service erectile dysfunction is 
directly related or proximately due to service, or a service-
connected disability.  
Based on a review of the entire record, the Board finds that 
the preponderance of the evidence is against a finding of a 
causal relationship between the veteran's military service 
and his current erectile dysfunction.  Therefore, service 
connection for erectile dysfunction is not warranted.

The Board notes that the veteran is competent to describe his 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his current disability is related to service, or 
to a service-connected disability) because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

Because the preponderance of the evidence of record weighs 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable in this case.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007).


ORDER

Service connection for erectile dysfunction, including on a 
secondary basis, is denied.



__________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


